Citation Nr: 1618152	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-41 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder in excess of 30 percent prior to February 10, 2012, in excess of 50 percent from February 10, 2012, to May 12, 2013, and in excess of 70 percent as of May 13, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  

A February 2014 decision increased the rating for anxiety disorder to 30 percent, from June 25, 2009; to 50 percent from February 10, 2012, to May 13, 2013; and to 70 percent as of May 13, 2013.  As that does not represent a full grant of benefits sought, the appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A claim for  TDIU is part of an increased-rating claim, and not a separate claim, when either expressly alleged or otherwise raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran raised a TDIU claim in conjunction with the increased rating claim, the Board assumed jurisdiction over that claim.  

In December 2014, the Board remanded the claims for additional development.  In November 2015, the Board held the record open an additional 90 days to allow the Veteran time to obtain and submit supporting evidence, which he since has and has also waived the right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to February 10, 2012, anxiety disorder was manifested by no more than symptoms of anger problems, irritability, depressed mood, sleep impairment, social isolation, intrusive thoughts, and anxiety which is more consistent with occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  From February 10, 2012, to May 12, 2013, anxiety disorder was manifested by sleep impairment, nightmares, anger, anxiety, irritability, intrusive thoughts, panic attacks, and flashbacks, with no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  

3.  As of May 13, 2013, anxiety disorder has been manifested by sleep impairment, nightmares, flashbacks, hypervigilance, avoidant behavior, isolative behavior, suspiciousness, chronic sleep impairment, difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, with no evidence of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to February 10, 2012, the criteria for a rating of 50 percent, but not higher, for anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9400 (2015).  

2.  From February 10, 2012, to May 12, 2013, the criteria for an increased rating in excess of 50 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9400 (2015).  

3.  As of May 13, 2013, the criteria for an increased rating in excess of 70 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9400 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon the submission of a substantially complete application for benefits, VA has a duty to notify a claimant of the information and evidence needed to substantiate the claim, including notifying him of his and VA's respective responsibilities in obtaining supporting evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA has a duty to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

A July 2009 letter advised the Veteran of the evidence necessary to establish a claim of entitlement to an increased rating.  The Veteran was also provided the required notice and information for establishing a claim for TDIU in a March 2015 letter.  Therefore, VA has satisfied the duty to notify. 

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudice.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the service medical records, VA outpatient treatment records, private treatment records, and arranged for VA examinations in July 2009, February 2012, and April 2015, to assess the severity of anxiety disorder. 

The RO substantially complied with the Board's December 2014 remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (only substantial compliance, rather than strict compliance, with the terms of a Board remand requesting a medical opinion is required).  The RO obtained updated VA outpatient treatment records, issued a notice letter for the TDIU claim, provided the Veteran a VA examination to determine the current severity of anxiety disorder, and translated documents from Spanish to English.  The RO has substantially complied with the Board's instructions.  Therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A (2015).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review.

Increased Rating

The Veteran filed an increased rating claim for anxiety disorder in June 2009.  The Veteran's entire history is reviewed when assigning a rating.  38 C.F.R. § 4.1 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  

If there is a question as to which rating to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, that reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  

All findings specified by the Rating Schedule need not be shown, but findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's anxiety disorder has been rated under the General Formula for Rating Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).  

Under the General Formula for Rating Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Formula for Rating Mental Disorders (2015).  

The regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric disabilities.  Those changes do not apply to claims already pending before the Board such as this one.  79 Fed. Reg. 45093 (2014).  

The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of that terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the claimant's social and occupational functioning.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 41 to 50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score from 51 to 60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF score from 61 to 70 is assigned for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score from 71 to 80 is assigned for transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  A GAF score from 81 to 90 is assigned for absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  38 C.F.R. § 4.130 (2015).

Prior to February 10, 2012

At a July 2009 VA, the Veteran reported working as a finance professor at a local university for the past fifteen years.  He reported a worsening of depressive symptoms, but denied suicidal ideation, homicidal ideation, periods of elated mood with increased energy, episodes of sudden anxiety attacks, obsessions, compulsions, and illicit drug use.  

On mental status testing, the examiner noted that the Veteran was clean with spontaneous, clear, and coherent speech.  He was oriented to person, time, and place.  He appeared cooperative, friendly, relaxed, and attentive with a normal affect.  His mood was good, and his attention was intact.  The Veteran's thought process and thought content were unremarkable.  There was no evidence of delusions or hallucinations, and both judgment and insight were adequate.  The examiner also noted the absence of inappropriate behavior, panic attacks, homicidal thoughts, and suicidal thoughts.  His impulse control was good, there were no episodes of violence, and he was deemed able to maintain minimum personal hygiene.  His remote, recent, and immediate memory were all normal.  The examiner concluded that there was no reduced reliability and productivity due to mental disorder symptoms.  The examiner diagnosed the Veteran with generalized anxiety by history and assigned a GAF score of 85.  

VA outpatient treatment records show continuing treatment for anxiety disorder.  In January 2009, the Veteran visited a VA outpatient treatment facility for a psychiatry admission evaluation.  He reported symptoms of increased irritability, poor impulse control, crying spells, anxiety, sadness, and insomnia.  He also reported episodes where he smelled human flesh being burned.  He denied suicidal ideation, homicidal ideation, periods of elated mood with increased energy, episodes of sudden anxiety attacks, obsessions, compulsions, and illicit drug use.  

Mental status testing showed an appropriately dressed and groomed Veteran.  He was calm with spontaneous vocal speech, and his mood and affect were sad.  He was alert and fully oriented to time, place, and person.  His memory and concentration were preserved.  His insight and judgment were good to testing.  The Veteran denied homicidal and suicidal thoughts, plans, or ideas.  The examining physician noted the Veteran's reference to racing thoughts, but delusional thoughts were not elicited.  He was coherent, relevant, and logical with no evidence of loose associations, flight of ideas, phobias, panic attacks, obsessions, compulsions, or disorders of perception.  The Veteran denied any visual or auditory hallucinations.  The examining physician diagnosed him with depressive disorder and proposed to rule out medically induced generalized anxiety disorder by history.  He was assigned a GAF score of 65.  

In January 2009, the Veteran visited his local VA outpatient treatment facility for a psychiatric initial evaluation.  The Veteran complained of olfactory hallucinations, sleep impairment, and difficulties with his siblings regarding the care for his mother.  However, he denied any hallucinations, delusions, sadness, manifestations of euphoria and irritability, and panic attack episodes when asked by the examining physician.  The Veteran also denied having suicidal and homicidal ideas, thoughts, plans, and intent.  

On mental status testing, the examining physician noted that the Veteran displayed adequate hygiene, looked younger than his stated chronological age, and was casually dressed.  He was oriented in all spheres, but his mood was frustrated with a slightly constricted affect.  The physician described his attitude as having poor eye contact, wanting to influence the interviewer, rationalize, minimize, and confabulate.  His speech was of adequate rate and volume with some difficulty with interruption.  His thought process was coherent and illogical with some circumstantiality, and his thought content was around what was expressed previously.  There were no homicidal ideas or plans.  The examining physician noted the presence of tactile hallucinations by history related to sleep and wake cycle, but otherwise, no abnormality of perception.  His memory was grossly intact, and attention and concentration were intact.  Judgement was deemed fair and insight was deemed fair to poor.  He was diagnosed with anxiety and assigned a GAF score range of 65 to 75.  

In April 2009, the Veteran complained of anxiety, but generally, denied sadness; manifestations of euphoria; irritability; panic attack episodes; suicidal and homicidal ideas, thoughts, plans, and intent; hallucinations; and delusions.  Mental status testing showed the Veteran to be very casually dressed with some juvenile style and jewelry, and with adequate hygiene.  His attitude during the interview was described as rationalizing.  He was oriented in all spheres.  His speech rate and volume were adequate, with some difficulty in interruption.  He displayed adequate production and use of language.  His thought process was coherent, and his thought content was ruminative over conflict with his brother and at work and around what was expressed previously.  There were no suicidal or homicidal ideas or plans.  His mood was euthymic with an affect broad.  There was no abnormality of perception, and his memory was grossly intact.  His attention and concentration were both intact, and abstraction was normal.  The Veteran's judgment was fair and insight was fair to poor.  The Veteran was diagnosed with anxiety; rule out primary sleep disorder parasomnia; and rule out attention deficit hyperactivity disorder (ADHD).  He was assigned a GAF score range from 65 to 75.  

At a July 2009 VA outpatient treatment visit, the Veteran denied sadness, manifestations of euphoria, irritability, panic attacks, obsessive senseless thoughts, compulsive behavior, suicidal and homicidal ideas, thoughts, plans, intent, hallucinations, and elusions, but complained of depression.  

On mental status testing, the examiner noted that the Veteran had adequate hygiene and was casually dressed.  His attitude was described as being "rationalize."  His speech was adequate in rate and adequate in volume.  There was some difficulty with interruption.  His thought process was coherent and his thought content was around what expressed previously.  There was no evidence of homicidal ideas or plans.  His mood was euthymic and his affect was slightly constricted.  There was no abnormality of perception, and he was oriented in all spheres.  His memory, attention, concentration, and abstraction were all normal and intact.  The examiner noted that both judgment and insight were fair.  The examiner assessed the Veteran with a process of anxiety disorder due to egosyntonic manifestations triggered by interpersonal, occupational conflicts, and possibly existential issues.  He was given a GAF score range of 60 to 70.  

The Veteran continued to receive mental health treatment at the local VA outpatient treatment facility in August 2009.  In August 2009, he was again assigned a GAF score range of 60 to 70.  In September 2009, the Veteran returned to his local VA outpatient treatment facility with complaints of sleep impairment, irritability, anxiety, and feeling upset with system and occupational conflicts.  On mental status testing, the examining physician noted that he was oriented in all spheres.  His thought content was normal and his thought process was coherent, relevant, and logical.  His memory was intact and his judgment and insight were both good.  There were no signs of hallucinations, aggressive behavior, or homicidal ideations.  He was diagnosed with rule out posttraumatic stress disorder (PTSD) and alcohol dependence in full sustained remission.  He was assigned a GAF score of 65.  

In September 2009, a psychiatry admission evaluation was performed at a local VA outpatient treatment facility.  The Veteran reported being married and living with a supportive wife.  He also indicated that he was a professor at a local university.  He reported symptoms of easy irritability, inability to cope adequately with day to day stress, inability to remain calm when witnessing others behaving badly or unfairly, being argumentative with others, difficulties at work and social environments, recurrent nightmares, flashbacks, sleep impairment, and olfactory hallucinations involving the smell of blood and burning flesh.  The Veteran stated that those symptoms interfered with his functioning, as he was unable to function adequately at work because he got into frequent arguments and had explosive behavior.  

On mental status testing, the Veteran was noted as being ambulatory, calm, appropriately dressed, and groomed.  The Veteran was described as being alert and fully oriented to time, place, and person.  His speech was spontaneous and his mood was depressed and irritable.  His affect was appropriate and the Veteran denied any homicidal or suicidal thoughts, plans, or ideas.  There was no evidence of racing thoughts, delusions, loose associations, flight of ideas, phobias, panic attacks, obsessions, compulsions, visual hallucinations, or disorders of perception.  He was coherent, relevant and logical with a reference made to auditory hallucinations.  His memory and concentration were preserved, and his insight and judgement were good to testing.  He was diagnosed with rule out PTSD and alcohol dependence in full sustained remission.  He was assigned a GAF score of 65.  

In November 2009, the Veteran again visited the local VA outpatient treatment facility for a psychiatric evaluation.  He reported having problems with people, especially students and superiors at the school.  He also admitted to having nightmares, flashbacks, sleep impairment, and smelling cauterized blood.  

On mental status testing, the examining physician noted that the Veteran was alert, oriented, cooperative, and walked without difficulty.  He was well groomed and had fair eye contact.  His speech was clear and productive.  His mood was irritable and affect was appropriate.  He denied active, suicidal, and homicidal ideas or psychosis.  His insight and judgment were good.  He was diagnosed with anxiety and rule out primary sleep disorder parasomnia.  He was assigned a GAF score range of 60 to 70.  

In November 2010, the Veteran underwent a VA psychiatry admission evaluation.  He admitted to having sleep impairment and feeling restless.  He stated that he taught at the local university, but during a recent class, became upset and experienced a brief episode of disorientation and confusion.  He explained that type of situation had occurred before and previous episodes seemed to be preceded by increased stress, anxiety, or anger.  He also reported experiencing frequent intrusive thoughts and nightmares.  Mental status testing found an appropriately dressed and groomed Veteran with spontaneous vocal speech.  He was alert and oriented to time, place, and person.  His mood was described as "so-so" with a broad range of affect.  The Veteran denied any homicidal thoughts, plans, or ideas; suicidal thoughts, plans, or ideas; and racing thoughts.  There were no delusional thoughts present and the Veteran was described as being coherent, relevant, and logical.  The examiner noted the absence of loose associations, flight of ideas, phobias, panic attacks, obsessions, compulsions, disorders of perception, visual hallucinations, and auditory hallucinations.  His memory and concentration were preserved and both insight and judgment were good to test.  He was assessed with anxiety disorder and rule out PTSD.  He was assigned a GAF score of 60.  

At a January 2011 VA outpatient treatment mental health follow-up, the Veteran reported depressive symptoms, nightmares, a decline in his cognitive abilities, a decline in self-esteem, and a loss of interest in many activities.  He admitted to being disable to perform his teaching duties and options had been discussed regarding the possibility to retire.  

On mental status testing, the Veteran was noted as being alert, oriented, cooperative and ambulating without difficulty.  He was very well groomed and displayed fair eye contact.  His speech was goal directed and productive.  Affect was blunted and mood was okay.  He denied active suicidal, homicidal ideas, or psychosis.  Insight and judgment were both good.  He was diagnosed with generalized anxiety disorder, rule out PTSD, and alcohol dependence in full sustained remission.  He was assigned a GAF score of 65.  The examining physician recommended home rest for at least six months from his job.  

In June 2011, the Veteran returned to the local VA outpatient treatment facility for supportive psychotherapy with medical evaluation and management.  He complained of nightmares, intrusive thoughts, flashbacks, and isolative behavior associated with his service-connected anxiety disorder.  He reported being a teacher at a local university but had been absent since December 2010 due to concentration problems.  He denied homicidal and suicidal ideation.  On mental status testing, the Veteran was described as being alert, cooperative, and spontaneous.  He was appropriately dressed and displayed normal gait and coordination with no evidence of dyskinetic movements.  His mood was better and affect was adequate to mood.  His speech was fluent and there were no perceptual disturbances reported or observed during the interview.  Thought content was without delusions and no signs of homicidal and suicidal ideation.  There were no ideas of reference, no paranoid ideas, and he was coherent, relevant and logical.  He was oriented to person, place, and time.  His immediate, recent, and past memory was preserved.  Both judgment and insight were fair.  He was diagnosed with generalized anxiety disorder, PTSD, and alcohol dependence in full sustained remission.  He was assigned a GAF score of 60.  

In July 2011, a private physician, R.V., M.D. submitted a psychiatric report.  It was noted that the Veteran reported intrusive recollections with flashbacks, nightmares, depression, sleep impairment, outbursts of anger, hypervigilance, and difficulty concentrating which had caused him significant distress in social and occupational functioning.  It was noted that the Veteran was married with three children and has worked as a financial analyst, commercial credit manager, financial advisor, and professor at the local university.  Mental examination testing showed a Veteran with good hygiene, a depressed face with psychomotor retardation, and distance from the therapist with attempts to delay the interview.  He was oriented in three spheres of orientation and his flow of thought was slow of poor production with blockings and difficulty reaching final ideas.  His content of thought was described as hearing voices, becoming irritable, afraid of people with crying spells, unable to think or concentrate, and unable to be at ease at any place.  His affect was described as being depressed with psychomotor retardation, ideas of hopelessness, constriction of interests, insomnia, and feeling good for nothing.  His recent, immediate, and remote memory were noted as being fair and his attention and concentration were described as poor.  Dr. R.V. diagnosed the Veteran with generalized anxiety disorder and PTSD.  Dr. R.V. noted that the Veteran had auditory hallucinations, sleep impairment, fatigue, and poor concentration.  Dr. R.V. noted that the Veteran needs close supervision because the Veteran had a poor ability to make decisions.  Dr. R.V. concluded that the Veteran's mental condition was so deep and severe that the Veteran needed to continue psychiatric treatment for an indefinite period of time.  

In September 2011, the Veteran returned to the local VA outpatient treatment facility for supportive psychotherapy with medical evaluation and management.  He reported symptoms of anxiety, claustrophobia, nightmares, intrusive thoughts, flashbacks, and isolative behavior.  He explained that it had become more stressful to continue teaching at the local university.  On mental status testing, the Veteran was noted as being alert, cooperative, and spontaneous.  He was appropriately dressed with adequate hygiene.  There was no evidence of dyskinetic movements.  His mood was anxious and affect was adequate to mood.  His speech was fluent and there were no perceptual disturbances reported or observed during the interview.  Thought content was without delusions and there were no homicidal or suicidal ideations present.  He was coherent, relevant, and logical with no signs of paranoid ideas.  He was oriented to person, place, and time.  Immediate, recent, and past memory was preserved and judgment and insight were both fair.  He was diagnosed with generalized anxiety disorder, PTSD, and alcohol dependence in full sustained remission.  He was assigned a GAF score of 60.  

Collectively, the aforementioned medical evidence shows that the Veteran's service-connected anxiety disorder is manifested predominantly by depressed mood and affect, anxiety, nightmares, flashbacks, intrusive thoughts, exaggerated startle response, irritability, anger problems, impaired concentration, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that those symptoms more closely approximated the criteria for a 50 percent rating prior to February 10, 2012.  

However, at no point prior to February 10, 2012, did the Veteran's overall symptomatology meet the criteria for a rating in excess of 50 percent.  The medical evidence does not show the Veteran exhibited the severity of symptomatology required to approach the criteria for the next higher, 70 percent, rating.  Specifically, the evidence does not show that the Veteran had obsessive rituals which interfered with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  Rather, the medical records show that on clinical evaluation, the Veteran was consistently observed to be oriented and he had appropriate dress and behavior.  

With respect to the Veteran's employment history, the Board notes that the Veteran reported he that he had a history of difficulty at work and getting along with supervisors, but he did not indicate that he had lost his job or he was reprimanded as result of service-connected anxiety symptoms.  Moreover, the July 2009 VA examiner concluded that there was no reduced reliability and productivity due to anxiety disorder.  There is simply no evidence of record to suggest anxiety disorder caused him an inability to establish and maintain effective relationships. 

In addition to the objective medical findings of record and the detailed statements from the Veteran, the Board has also considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the period prior to February 10, 2012, the Veteran has predominantly received GAF scale scores ranging between 50 and 60.  Those scores are indicative of no more than moderate or serious symptoms.  These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 percent disability rating.  The Board finds that the evidence does not support a finding that the Veteran had deficiencies in most areas.

The objective medical findings recorded throughout the period prior to February 10, 2012, more nearly approximate the symptoms listed under the criteria for the 50 percent disability rating of occupational and social impairment with reduced reliability and productivity.  The GAF scores assigned are consistent with that conclusion.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that an increased rating of 50 percent, but not higher, is warranted for the period prior to February 10, 2012.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From February 10, 2012, to May 12, 2013

At a February 2012 VA examination, the Veteran reported being married in 1969 and a father to three adult children.  He admitted to having a good martial relationship, but considered his relationship with his children to be distant.  He described his interpersonal relations as distant.  He stated that he enjoyed watching television in his spare time.  He reported symptoms of sleep impairment, isolation, low motivation, and concentration difficulties.  

On mental status testing, the examiner noted that the Veteran displayed adequate hygiene and was well groomed.  He was fully oriented and cooperative, but maintained fair eye contact during the interview with being evasive at times.  His speech was adequate with volume and goal directed.  He presented no psychomotor activity abnormality.  He was in full contact with reality with no active perceptual disturbance or delusions elicited.  His mood was mildly anxious and affect was constricted.  He denied suicidal or homicidal ideations.  The examiner noted that the Veteran displayed some mild remote and recent memory difficulties, but considered his overall cognitive function as preserved.  The examiner indicated that the symptoms of anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood all applied to anxiety disorder.  The Veteran was diagnosed with anxiety disorder.  The examiner concluded that the Veteran's service-connected anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity.  He was assigned a GAF score of 65.  

In April 2012, the Veteran again visited the local VA outpatient treatment facility for supportive psychotherapy with medical evaluation and management.  He again reported symptoms of nightmares, intrusive thoughts, flashbacks, depressive symptoms.  He denied having homicidal ideation, suicidal ideation, hallucinations, or delusions.  There was also no evidence of cognitive decline.  

Mental status testing found an alert, cooperative, and spontaneous Veteran.  He was appropriately dressed with adequate hygiene.  There was no evidence of dyskinetic movements.  His mood was regular and affect was adequate to mood.  His speech was fluent and there were no perceptual disturbances reported or observed during the interview.  Thought content was without delusions and there were no self-harm ideas, homicidal ideas, paranoid ideas, or ideas of reference.  He was coherent, relevant, and logical.  He was oriented to person, place, and time.  Immediate, recent, and past memory were preserved, and both judgment and insight were fair.  He was diagnosed with generalized anxiety disorder, PTSD, and alcohol dependence in full sustained remission.  He was assigned a GAF score of 60.  

In this case, the Board finds that the Veteran's service-connected anxiety disorder did not more nearly approximate the criteria for a 70 percent disability rating, from February 10, 2012, to May 12, 2013.  The evidence of record describes a fairly consistent pattern of symptoms and manifestations of sleep impairment, nightmares, anxiety, depression, intrusive thoughts, and flashbacks.  Furthermore, the Veteran has the ability to establish and maintain effective relationships, both in the context of obtaining treatment for his PTSD and in maintaining a relationship with his wife.  Thus, while the Veteran may have difficulty in establishing and maintaining social contacts, there is no evidence of any inability to do so, as described in the criteria for a 70 percent disability rating.  

Other symptoms required for the 70 percent disability rating, are neither complained of nor observed by medical health care providers.  Review of the record shows that there is no evidence of the Veteran having any obsessive or ritualistic behavior or that his speech is intermittently illogical, obscure, or irreverent.  Additionally, he is generally described as having normal grooming and hygiene.  There is also no evidence of the Veteran demonstrating suicidal ideation, near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively. 

The Board is also cognizant of the Veteran's assigned GAF scores of 60 and 65 as mentioned above.  Those GAF scores are indicative of only some mild to moderate symptoms, but when considering the evidence as a whole, do not justify assignment of the next-higher 70 percent disability rating.  A rating is based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  The Board finds that the Veteran's symptoms are not productive of, or consistent with, the criteria for a 70 percent rating or higher, from February 10, 2012, to May 12, 2013.  The evidence does not show occupational and social impairment with deficiencies in most areas.

The Board finds that the preponderance of the evidence is against the claim and an increased rating in excess of 50 percent from February 10, 2012, to May 12, 2013, for anxiety disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of May 13, 2013

At an April 2015 VA examination, the Veteran reported being married and having three adult children and three stepchildren.  He admitted to being retired from the local university as a professor since 2012.  He reported symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood associated with anxiety disorder.  

On mental status testing, the examiner noted that he was alert, cooperative, and in full contact with reality.  He was fully oriented with no evidence of psychosis, delusions, or ideas or reference during examination.  His intellectual functioning was preserved.  The examiner noted that the Veteran had not experienced a significant decrease in functionality and was rather stable and responding to medication.  The examiner concluded that the Veteran's mental disorder symptoms were not severe enough to interfere with the Veteran's daily activities, family responsibility, financial debts, and social functioning.  He was diagnosed with generalized anxiety disorder with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In May 2013, Dr. R.V. submitted a private psychiatric report.  The Veteran reported sleep impairment, anger, hypervigilant behavior, difficulty concentrating, flashbacks, nightmares, and depression associated with anxiety disorder.  At the mental examination, the Veteran was noted as having good hygiene with a depressed face, psychomotor retardation, distance from the therapist, and attempts to delay the interview.  He was oriented in the three spheres.  His flow of thought was described as slow with blockings and difficulty reaching ideas.  His content of thought was described as hearing voices, irritability, being afraid of people with crying spells, unable to think or concentrate, and unable to be at ease at any place.  Dr. R.V. noted that the Veteran's affect was depressed with psychomotor retardation, ideas of hopelessness, constriction of interests, insomnia, and good for nothing.  His recent, immediate and remote memory was fair, and Dr. R.V. stated that the Veteran was unable to pay attention, became easily distracted, and had poor attention.  The examiner concluded that the Veteran had auditory hallucinations, sleep impairment, excessive worrying, fatigue, and poor concentration.  Dr. R.V. stated that the Veteran needed close supervision as he had a poor ability to make decisions.  Dr. R.V. concluded that the Veteran's mental disability was deep and severe and required continued psychiatric treatment for an indefinite period of time.  Dr. R.V. assigned a GAF score of "50%."

From January 2014 to July 2014, the Veteran visited a local VA outpatient treatment facility for continuing treatment of anxiety disorder.  Over that period of time, the Veteran underwent several mental status examinations.  Results found an alert, attentive, and active Veteran.  He was well groomed, cooperative and reasonable.  He maintained adequate eye contact.  There were no tics, tremors, dystonias, muscular rigidity, or extrapyramidal movements.  His speech was of normal rate, rhythm, and volume.  His speech was described as spontaneous and his language was intact.  His mood was anxious and upset and his affect was restricted, anxious, and sad.  There were no perceptual disturbances.  His thought process was normal, coherent, and relevant and his thought content was normal.  He denied both suicidal and homicidal ideation.  There was the presence of intrusive distressing recalls and memories.  His insight and judgment were superficial and fair to test.  His memory was deemed grossly intact and his fund of knowledge was average or above.  He was diagnosed with generalized anxiety disorder, PTSD, depressive disorder, and alcohol dependence in full sustained remission.  He was assigned GAF scores of 55 and 60.  

In August 2014, the Veteran visited the local VA outpatient treatment facility for medication management and supportive psychotherapy.  He reported being involved in a verbal argument with his brother recently, with nightmares associated with anxiety disorder.  Mental status testing revealed an alert, attentive, and active Veteran, oriented to person, place, and time.  He was cooperative and reasonable.  He was well groomed, maintained adequate eye contact, and walked without difficulties.  There were no tics, tremors, dystonias, or muscular rigidity.  His speech was of normal rate, rhythm, volume, and spontaneous.  His language was intact, mood was anxious, and affect was congruent with mood, restricted, and anxious.  There were no perceptual disturbances and thought process and association was normal.  Thought content was normal but had the presence of intrusive distressing recalls and memories.  His insight was superficial and judgement was fair.  His memory was grossly intact, and his fund of knowledge was average or above.  He was diagnosed with generalized anxiety disorder, PTSD, depressive disorder, and alcohol dependence in full sustained remission.  He was assigned a GAF score of 60.  

In September 2014, VA outpatient treatment records note that the Veteran had been receiving psychiatric treatment at the VA mental health clinic.  It was reported that he received pharmacotherapy and active individual psychotherapy sessions focused on managing depression, anxiety, and anger issues.  

From January 2015 to October 2015, the Veteran returned to the local VA outpatient treatment facility for supportive psychotherapy.  He reported feeling energetic with a good appetite and improved sleep, but struggled with anger, isolation, sleep impairment, lack of energy, and being unmotivated to try new things.  He admitted that his attitude towards people was changing, and he also noticed an improvement of others towards him.  He admitted to being married for the past forty years with three biological children and three stepchildren.  He stated that he was currently living with his wife and was retired.  

On mental status testing, the Veteran was noted as being oriented to person, place, time, and situation.  He was alert and attentive and speech was of normal rate and rhythm.  His language was intact and his mood was euthymic.  His affect had wide range, and there were no hallucinations or illusions.  His thought process and association was normal, coherent, and logical and there was no unusual thought content.  There was no suicidal or violent ideation, and his insight and judgment were both good.  His memory was intact and his fund of knowledge was average.  He was diagnosed with generalized anxiety disorder, PTSD, major depressive disorder, and alcohol dependence in full sustained remission.  

In this case, the Board finds that the Veteran's service-connected anxiety disorder does not more nearly approximate the criteria for a 100 percent disability rating, as of May 13, 2013.  The VA examination report and treatment records do not show that he has experienced symptoms like those that would support a 100 percent rating, exclusively caused by the mental disorder.  The evidence also does not show grossly inappropriate behavior that is similar to those examples listed in the rating criteria.  The April 2015 examiner found no evidence of the Veteran exhibiting suicidal ideation, suicidal thoughts, or demonstrating a persistent danger of hurting himself.  Additionally, while he has admitted to experiencing irritability and anger towards others, homicidal ideation has not been shown, and the evidence does not indicate that he is a persistent danger of hurting others.  

The Veteran has not demonstrated an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene.  Moreover, there is no evidence of the Veteran not being oriented as to time or place.  Then and throughout the rating period, there is no evidence of lack of self-care or an unknowing of place, person, time or purpose such that would be similar to those symptoms that support a higher rating.  While Dr. R.V. indicated in the May 2013 report that the Veteran experienced hearing voices, there is no evidence of that at any other time as of May 13, 2013.  At each VA outpatient treatment visit, there were no signs of hallucinations or illusions during mental status testing.  Furthermore, at the April 2015 VA examination, the examiner noted no evidence of psychosis, delusions, or ideas of reference during the examination.  Thus, those types of symptoms indicative of total impairment have not been shown.  Finally, this assessment is supported by the April 2015 examiner's conclusion that the Veteran mental disorder symptoms were not severe enough to interfere with the Veteran's daily activities, family responsibility, financial debts, and social functioning.  Most importantly, the evidence does not show total social impairment, which is required for a 100 percent rating.  The Veteran maintains a long-standing relationship with his spouse.  Therefore, a 100 percent rating as of May 13, 2013, is not warranted for anxiety disorder.  

The Board is also cognizant of the Veteran's assigned GAF scores of 50 and 55 to 60, as noted in the VA examination reports and VA outpatient treatment records.  While the score of 50 denotes serious symptoms of anxiety disorder, the Board finds that the Veteran's overall clinical disability picture does not justify assignment of the 100 percent rating.  The GAF score range of 55 to 60 is found to be more consistent with the demonstrated symptomatology of record.  Such GAF score range is indicative of just relatively moderate symptoms, in comparison, and when considering the evidence as a whole does not justify assignment of the higher 100 percent rating versus continuation of the lesser 70 percent rating.  The Board reiterates that an examiner's classification of the level of psychiatric impairment, by words or a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  38 C.F.R. § 4.126(a) (2015).  

The Board finds that the preponderance of the evidence is against the claim and an increased rating in excess of 70 percent as of May 13, 2013, for anxiety disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Veteran has submitted no evidence showing that his anxiety disorder has markedly interfered with employment status beyond that interference contemplated by the assigned rating, and there is also no indication that the service-connected disability has necessitated frequent, or any periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Code 9400.  Therefore, the Board finds that remand for referral for consideration of the assignment of extra-schedular rating is not appropriate.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 11 (2008). 


ORDER

Prior to February 10, 2012, a rating of 50 percent, but not higher, for anxiety disorder is granted.  

From February 10, 2012, to May 12, 2013, an increased rating in excess of 50 percent for anxiety disorder is denied.  

As of May 13, 2013, an increased rating in excess of 70 percent for anxiety disorder is denied.  


REMAND

The Board finds that additional development is necessary prior to adjudicating the remaining claim on the merits.  

A June 2015 rating decision granted service connection for peripheral neuropathy of the upper and lower extremities, diabetes mellitus with erectile dysfunction, and bilateral hearing loss.  VA examinations were provided for the disabilities in May 2015 and June 2015.  For each examination, the examiner was asked whether the disability impacted the Veteran's ability to work.  While each examiner answered either "yes" or "no" to the question asked, no rationale was provided with the answer.  More importantly, there is also no opinion of record that addresses the combined effect of the Veteran's service-connected disabilities on employability.  Therefore, the Board finds that an additional opinion is necessary that addresses the combined effect of the Veteran's service connected disabilities on employability, including consideration of what type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his current skill set and educational background.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for anxiety disorder, peripheral neuropathy of the upper and lower extremities, diabetes mellitus with erectile dysfunction, and bilateral hearing loss since October 2015.  Obtain all VA treatment records which have not already been obtained.  Once signed releases are received from the Veteran, obtain all private treatment records which have not already been obtained.

2.  Then, schedule the Veteran for a VA examination to ascertain the impact of the service-connected disabilities on employability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine on the combined functional impairment caused by the Veteran's service-connected disabilities (anxiety disorder, peripheral neuropathy of the upper and lower extremities, diabetes mellitus with erectile dysfunction, and bilateral hearing loss).  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider age or the impairment caused by nonservice-connected disabilities.  If the Veteran is found capable of work despite the service-connected disabilities, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his current skill set and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.  A complete rationale for all opinions expressed should be provided in the examination report.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


